 Exhibit 10.1

 

Smack Sportswear Inc.

 

November 5, 2015

 

Almost Never Films

 

  Re: Transaction with Smack Sportswear

 

Gentlemen:

 

This Letter of Intent (this "Agreement") shall set forth our mutual agreement
regarding a transaction whereby the two shareholders of Almost Never Films Inc.,
an Indiana company ("Almost Never") shall be issued 100,000,000 shares of Smack
Sportswear Inc., a Nevada company (the "Company") in consideration for the
acquisition by the Company of 100% of the issued and outstanding stock of Almost
Never.

 

As a result of the transaction, Almost Never shall become a wholly-owned
subsidiary of the Company and the board of directors of the Company shall
consist of persons appointed by Almost Never.

 

The closing of the contemplated purchase is subject to the following terms:

 

  (i) Each party performing its full due diligence over the other and being
fully satisfied in its sole and absolute discretion with such investigation;

 

  (ii) Execution and delivery of documentation appropriate for the transaction
in form and substance mutually acceptable to both parties, including without
limitation, representations and warranties regarding the outstanding liabilities
of Smack Sportswear, which shall not exceed more than $50,000 in the aggregate;

 

  (iii) The shareholders of Almost Never being satisfied with the
indemnification of them by the Company; and

 

  (iv) The filing of a Current Report on Form 8-K and a Schedule 14f-1, in
accordance with the rules and regulations of the Securities and Exchange
Commission, with respect to the transactions contemplated by the definitive
agreement and the resignation of the current officers and directors of the
Company.

 

Subject to the forgoing, it is the intent of the parties that a definitive
purchase and sale agreement with respect to the transactions contemplated in
this Agreement shall be executed and delivered no later than November 30, 2015
and the parties shall use their best efforts to achieve same.

 



 

 

 

Each party shall enable the officers, independent certified public accountants,
counsel, bankers and other representatives of the other access to its
properties, books, records, personnel, business and other commercial
relationships, and will fully cooperate in order that such party may have full
opportunity to make such investigation as it reasonably desires to make of the
other.

 

Each party shall cooperate fully with the other in furnishing any necessary
information required in connection with the preparation, distribution and filing
with the Securities and Exchange Commission and any other government or
regulatory agencies or stock exchanges.

 

In consideration of the above, the Company shall not, nor will it permit any of
its officers, directors, employees, stockholders, agents, representatives
(including, without limitation, brokers and financial advisors) or any other
person acting on behalf of the Company, to, directly or indirectly, solicit,
negotiate and/or accept any offer to acquire any of its securities until the
execution and delivery of definitive agreements with respect to the contemplated
transaction.

 

Until the closing of the contemplated transaction, or termination of the
transaction in accordance with the definitive agreement, the Company shall use
its best efforts to preserve and maintain its business and shall conduct its
business only in the normal and ordinary course, other than reducing its
liabilities and obligations. The Company shall not, among other things, do any
of the following: (i) enter into any transaction or (ii) enter into, assume or
become bound or obligated by any agreement, contract or commitment or extend or
modify the terms of any presently existing agreement which (a) involves the
payment of greater than $500 per annum or that extends for more than one year
and for such agreements in the aggregate such payment shall not exceed $1,000,
(b) increases the compensation of any officer, director or employee of the
Company, (c) involves any payment or obligation to any third party other than
those currently due and payable or to maintain its status as a public company,
or (d) establishes any new, or modify any existing, employee benefit,
compensation or stock plan; or (iv) declares or pays any dividends or make any
distribution to its shareholders or pay any bonuses or make any payments to its
officers, directors or employees; or (v) grants any share options or issue any
shares or any other securities; or (vi) hires any employees or consultants.

 

Each party shall bear its own expenses and costs related to the transaction,
including, without limitation, attorneys' fees and disbursements.

 

Except as required by applicable law, neither party shall disclose nor permit
its officers, representatives, agents or employees to discuss the existence or
terms of this Agreement to any third party without the prior written consent of
the other.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed therein
without giving effect to conflict of law principles.

 



 2 

 

  

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. No assignment of this
Agreement or any right or obligation hereunder made be made by the parties and
any such attempted assignment shall be void.

 

This Agreement may be executed in counterparts and by facsimile or other
electronic means, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

If the foregoing accurately sets forth our agreement, please execute where
indicated below and return a fully executed copy of this Agreement to our
attention, whereupon this Agreement shall become a valid and binding agreement
between us in accordance with the terms hereof.

 

  SMACK SPORTSWEAR, INC.         By: /s/ Doug Samuelson   Name: Doug Samuelson  
Title:   Chief Executive Officer

 

AGREED AND ACCEPTED:

 

ALMOST NEVER FILMS

 



By: /s/ Danny Chan   Name: Danny Chan   Title:   Chief Executive Officer  

 

 

3



 

 

 

 